Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 4/28/2021, has been entered. 
Claims 1-9 and 11-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Pub. No. 2018/0033841 A1), hereafter referred to as Yang.
	
As to claim 1, Yang discloses an array substrate (figs 7-8) comprising:
a substrate (substrate 100) having first regions (regions between element 320) for forming pixels ([0078]-[0079] and sub-pixels SP) and second regions located between the first regions (regions occupied by 320 and 330);
light shielding portions (portions 320) located within portions of the second regions (regions occupied by 320 and 330) adjacent to the first regions (regions between 320) on the substrate (100); and 
pixel defining portions (portions 330) located within the second regions (regions occupied by 320 and 330); and 
a conductive layer (electrode 310) located on the substrate (100) and located between the pixel defining portions (330),
wherein at least a side surface of the light shielding portion (side of 320 facing away from adjacent portion 330) adjacent to the first region (region between 320) is not covered by the pixel defining portion (330),

wherein the light shielding portion (portion 320) is located only within the peripheral region (320 is located only in a peripheral region and not the central region which is occupied by 330), 
wherein a lower surface of the light shielding portion, a lower surface of the pixel defining portion, and a lower surface of the conductive layer are flush with each other (lowermost surfaces of 320, 330 and 310 are flush with each other), and
wherein an upper surface of the conductive layer is not covered by the light shielding portion and the pixel defining portion (at least a portion of the upper surface of conductive layer 310 is not covered by light shielding portion 320 and pixel defining portion 330). 

As to claim 2, Yang discloses the array substrate according to claim 1 (paragraphs above),
wherein the pixel defining portion (330) covers at least a portion of a top surface of the light shielding portion (top surface of light shielding . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang. 

As to claim 11, Yang discloses a method for manufacturing an array substrate (figs 13A-D; [0103]), the method comprising:

forming a conductive layer (fig 13A, electrode 110) within the first region on the substrate (pixel region of the substrate 100);
forming light shielding portions (120a) located within portions of the second regions (regions covered by 130) adjacent to the first regions (windows of pixels) on the substrate (100); and 
forming pixel defining portions (portions 130 and 140) located within the second regions (regions covered by 130),
wherein at least a side surface of the light shielding portion (side of 120a) adjacent to the first region is not covered by the pixel defining portion (fig 13D, side surface of 120a facing the pixel region is not covered by pixel defining portion 130 and 140), 
wherein the second region (region covered by 130) comprises a central region (central region is the middle region of 130) and a peripheral region (region of 120) surrounding the central region (middle region of 130), 
wherein the light shielding portion (portions of layer 120 that is on the top surface of anode 110) is located only within the peripheral region, and 

This embodiment does not disclose wherein a lower surface of the light shielding portion, a lower surface of the pixel defining portion, and a lower surface of the conductive layer are flush with each other.
Nonetheless, the embodiment of figures 7-8 teach wherein a lower surface of a light shielding portion (320), a lower surface of a pixel defining portion (330), and a lower surface of a conductive layer (310) are flush with each other (figure 8).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method taught in the embodiment of figures 13A-D to form the embodiment of figures 7-8 since this allows for the further protection of the corner of the lower electrode which allows for a reduction in the width of the bank portion.  

Claims 5-7, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim et al. (US Pub. No. 2015/0001486 A1), hereafter referred to as Kim. 

As to claim 5, Yang discloses the array substrate according to claim 1 (paragraphs above).
Yang does not disclose a negative photoresist. 
Nonetheless, Kim discloses wherein a material of the pixel defining portion (fig 8C-D, layer 152-153b) comprises a negative photoresist ([0083]), and wherein the light shielding portion (153a) can absorb a light having a sensitive wavelength of the negative photoresist ([0084]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel defining portion of Yang from a negative photoresist as taught by Kim since this will allow for the simplified manufacture and improved patterning of the light shielding portion. 

As to claim 6, Yang in view of Kim disclose the array substrate according to claim 5 (paragraphs above),
Kim further discloses wherein the negative photoresist is a photoresist sensitive to ultraviolet light ([0081]-[0084]), and wherein a material of the light shielding portion comprises a material absorbing the ultraviolet light ([0084]). 

As to claim 7, Yang in view of Kim discloses the array substrate according to claim 6 (paragraphs above),
Kim further discloses wherein the material absorbing the ultraviolet light comprises one of a metal oxide and a carbon-containing material ([0080]). 

As to claim 9, Yang in view of Kim discloses the array substrate according to claim 6 (paragraphs above),
Kim further discloses wherein the material of the pixel defining portion comprises at least one of polyimide, polymethyl methacrylate, fluorinated polyimide, and fluorinated polymethyl methacrylate ([0081]).

As to claim 12, Yang discloses the method according to claim 11 (paragraphs above),
Yang does not disclose forming a light shielding material layer on the substrate, wherein a material of the light shielding material layer comprises a material absorbing ultraviolet light; and

Nonetheless, Kim discloses forming a light shielding material layer on the substrate (fig 8B, light shielding material layer 153a on substrate 110), wherein a material of the light shielding material layer comprises a material absorbing ultraviolet light ([0080]); and
patterning the light shielding material layer to form the light shielding portions within the portions of the peripheral regions of the second regions adjacent to the first regions on the substrate (fig 8B and [0080]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel defining portion of Yang from a negative photoresist as taught by Kim since this will allow for the simplified manufacture and improved patterning of the light shielding portion. 

As to claim 13, Yang discloses the method according to claim 11 (paragraphs above),
Yang does not explicitly disclose wherein forming the pixel defining portions comprises:

exposing and developing the pixel defining material layer to remove a portion of the pixel defining material layer located within the first region, to expose a side surface of the light shielding portion adjacent to the first region.  
Nonetheless, Kim discloses wherein forming the pixel defining portions (153b) comprises:
forming a pixel defining material layer (fig 8C, layer 152) on the substrate (110) and the light shielding portions (153a); and 
exposing and developing the pixel defining material layer to remove a portion of the pixel defining material layer located within the first region, to expose a side surface of the light shielding portion adjacent to the first region (figs 8C-D and [0081]-[0083]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel defining portion of Yang from a negative photoresist as taught by Kim since this will allow for the simplified manufacture and improved patterning of the light shielding portion. 

As to claim 14, Yang in view of Kim disclose the method according to claim 13 (paragraphs above),
Kim further discloses wherein a material of the pixel defining portion comprises a negative photoresist ([0083]), and wherein the light shielding portion can absorb a light having a sensitive wavelength of the negative photoresist ([0084]). 

As to claim 15, Yang in view of Kim disclose the method according to claim 13 (paragraphs above),
Kim further discloses wherein the negative photoresist is a photoresist sensitive to ultraviolet light ([0081]-[0084]). 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Seki (US Pub. No. 2005/0264182 A1). 

As to claim 3, Yang discloses the array substrate according to claim 2 (paragraphs above).
Yang does not disclose wherein a ratio of a dimension of the pixel defining portion in a direction perpendicular to the substrate to a dimension 
Nonetheless, Seki discloses wherein a ratio of a dimension of the pixel defining portion in a direction perpendicular to the substrate to a dimension of the light shielding portion in a direction perpendicular to the substrate is about 5:1 to 15:1 ([0110] and [0135]; pixel defining portion is taught as being 2 micron and light shielding portion is taught as being 0.150 microns and therefore meets the claimed ratio). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the dimensions of the pixel defining portion and the light shielding portion of Yang with the dimensions taught by Seki since this will allow for good pixel efficiency with minimal light leakage. 

As to claim 4, Yang discloses the array substrate according to claim 2 (paragraphs above).
Yang does not disclose wherein the light shielding portion has a dimension of about 0.1 to 0.5 micron in a direction perpendicular to the substrate. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the dimensions of the pixel defining portion and the light shielding portion of Yang with the dimensions taught by Seki since this will allow for good pixel efficiency with minimal light leakage. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim and further in view of Li (US Pub. No. 2018/0331165 A1). 

As to claim 8, Yang in view of Kim discloses the array substrate according to claim 7 (paragraphs above),
Yang in view of Kim does not disclose wherein the metal oxide comprises one of titanium oxide and lead oxide, and wherein the carbon-containing material comprises one of carbon black and carbon nanotubes. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the metal oxide layer of Yang in view of Kim a titanium oxide layer as taught by Li since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  More specifically, the obvious design choice for using the titanium oxide of Li in place of the metal oxide of Kim takes into consideration the price and availability of the selected material as well as its functionality as an under pixel layer. 

Pertinent Art
US2020/0251541 A1 teaches in figures 9-10 that the first pixel defining layer 31 may have an opening H.  
US2020/0303687 A1 teaches a protective layer 4 that is only within a peripheral region of a pixel defining portion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/9/2021